Memorandum: In this proceeding for termination of parental rights on the basis of permanent neglect, the record amply supports Family Court’s findings that petitioner failed to establish by clear and convincing evidence that it exercised diligent efforts to encourage and strengthen the parental relationship, or that respondents have failed substantially and continuously to maintain contact with or plan for the future of their children (see, Social Services Law § 384-b [7]; [3] [g]; Matter of Star Leslie W., 63 NY2d 136; Matter of Jamie M., 63 NY2d 388; Matter of Sheila G., 61 NY2d 368; Matter of Leon RR, 48 NY2d 117, 124-126). (Appeal from order of Monroe County Family Court, Scudder, J. — permanent neglect.) Present — Doerr, J. P., Boomer, Green, Balio and Lawton, JJ.